Title: From Benjamin Franklin to Joseph-Mathias Gérard de Rayneval, 22 August 1783
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


          
            Dear Sir,
            Passy, 22. Augt 1783.
          
          Mr Carnes having informed me that my
            Application is necessary to his obtaining a Personal Safety or Sauf Conduite, in order to afford him the Time necessary to get the Consentment
            of his distant Creditors, to his obtaining Lettres de Sur-seances for the space of Six
            Months: I hereby request you would comply with his Request, not doubting but that he is
            worthy of the Goodness you are pleased to shew him.
          I have the honour to be, with great and sincere Esteem Dear Sir, Your most obedient
            & most humble Sert.
          
            B Franklin
            M. De Raynevalle
          
        